Case 2:19-cv-07035-DRH-ARL Document 15 Filed 05/06/21 Page 1 of 2 PageID #: 70
                                                                KMA Zuckert LLC
                                                                1350 Broadway, Suite 2410
                                                                New York, New York 10018
                                                                +1.212.922.0450 Main
                                                                www.kmazuckert.com

                                                                Jennifer Huang
                                                                +1.212.991.5918 Direct
                                                                jhuang@kmazuckert.com


                                                      May 6, 2021

VIA ECF

Honorable Arlene Rosario Lindsay, U.S.M.J.
United States District Court, Eastern District of New York
814 Federal Plaza
Central Islip, New York 11722-4451

       RE:     Frank Dalene and Gwen Dalene v. Analar Corp.
               Case Number: 19-CV-7035 (DRH)(ARL)_______


Dear Judge Lindsay:

        We represent Defendant, Analar Corporation (“Analar”), in the referenced action. We
respectfully submit this letter motion in accordance with the Order dated April 5, 2021 [D.E. 14],
renewing Analar’s previous motion for, inter alia, an extension of all discovery deadlines in this
matter, on condition that Plaintiffs respond to discovery as directed by the Court and preserving
Defendant’s right to file a motion under Rule 41(b), and/or subject to further action by the Court
on its April 5, 2021 Order, or as the Court otherwise deems just and proper.

         By way of brief background, the Court will recall that in the April 5, 2021 Order [D.E.
14], the Court granted Defendant’s motion to compel and directed Plaintiffs to serve their Rule 26
Initial Disclosures and responses to Analar’s First Set of Interrogatories and First Requests for
Production of Documents dated January 9, 2020, pending for over one year, by April 19, 2021.
Plaintiffs have not provided their responses to date. While no request for an extension of the Order
has been made, Plaintiffs’ counsel indicated on at least three separate occasions since April 19,
2021, that Plaintiffs’ responses would be forthcoming. The latest such representation was made
on Wednesday, May 5, 2021, in which counsel advised responses would be served by the end of
this week.

        Despite Plaintiffs’ failure to adhere to the April 5, 2021 Order, and solely so as not to be
deemed delinquent, Defendant respectfully requests that all discovery deadlines be extended to
allow Defendant time to review the propriety of Plaintiffs’ disclosures and responses, and conduct
discovery in this matter—pending receipt of Plaintiffs’ discovery and reserving Defendant’s right
to file a motion pursuant to Rule 41(b) to the extent Plaintiffs continue to fail to meet their
obligations under Rule 26 and provide discovery as directed by the Court, and/or subject to the
Court’s further action on its April 5, 2021 Order, or as the Court otherwise deems just and proper.




                            CHICAGO • MIAMI • NEW YORK • WASHINGTON, D.C.
Case 2:19-cv-07035-DRH-ARL Document 15 Filed 05/06/21 Page 2 of 2 PageID #: 71




Hon. Arlene Rosario Lindsay, U.S.M.J.
May 6, 2021
Page 2

      To the extent Plaintiffs wish to maintain this action and provide discovery herein,
Defendant proposes that the last Scheduling Order [D.E. 12] be modified as follows:

September 30, 2021:        All discovery, inclusive of expert discovery, to be concluded.
(Previously March 5, 2021)

October 29, 2021:           Any party planning on making a dispositive motion must take the
(Previously March 19, 2021) first step in the motion process by this date or risk forfeiting the right
                            to make such a motion. Parties are directed to consult the district
                            judge’s individual rules regarding such motion practice.

November 19, 2021:             Final conference before the undersigned at 1:30 p.m. Meaningful
(Previously April 6, 2021):    settlement discussions will occur at the conference. Clients or other
                               persons with full settlement authority must be available by
                               telephone. Parties are to electronically file a joint proposed pretrial
                               order in compliance with the district judge's individual rules, signed
                               by counsel for each party, prior to the conference.

      The undersigned has conferred with Plaintiffs’ counsel regarding the proposed new
Scheduling Order and he consents to this schedule.

       Thank you for your time and consideration of the above.

                                                      Respectfully submitted,

                                                      KMA ZUCKERT LLC

                                                      /s/ Jennifer Huang

                                                      Jennifer Huang
cc:    Lee J. Mendelson, Esq. (VIA ECF)
